Case 1:20-cr-00188-JSR Document 124 Filed 12/02/20 Page 1 of 1

U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

December 1, 2020

BY ECF

Honorable Jed S. Rakoff
United States District Judge
Southern District of New York
New York, New York 10007

Re: United States v. Hamid Akhavan et al, S3 20 Cr. 188 (JSR)
Dear Judge Rakoff;

As the Court is aware, trial in the above-captioned matter was previously set to begin today,
December 1, 2020, The Court previously excluded time from April 28, 2020, through today, pursuant
to the Speedy Trial Act, on the basis that the exclusion was “necessary for the completion of discovery,
the making and deciding of motions, the accommodation of counsel’s complicated schedules, the
special delays put in place by the coronavirus crisis,” among other reasons. (Dkt. No. 30 at 12:18-
21). As of today, all in-person court proceedings in this district have been suspended until January
15, 2021, in order to “preserve public health and safety in light of the recent spike in coronavirus cases,
both nationally and within the Southern District of New Yor ” (See Standing Order, M-10-468
(CM)). For the reasons set forth in the Chief Judge’s Standing Order, as well as those previously
stated by the Court when it excluded time through today, the Government respectfully requests the
éxclusion of time under the Speedy Trial Act from today through January 15, 2021.

 

 

Respectfully submitted,

Se ORG Z2 (E> AUDREY STRAUSS

| Z y Acting United States Attorney
WO TaT By: is/

Christopher J. DiMase / Nicholas Folly/
/ a ? — od g Tara LaMorte

Assistant United States Attorneys
(212) 637-2433 / 1060/ 1041

Cc: Defense counsel (ECF)

 
